--------------------------------------------------------------------------------

EXHIBIT 10.1
 
KIRBY CORPORATION
 
2005 STOCK AND INCENTIVE PLAN
 


ARTICLE I
GENERAL
 
Section 1.1.  Purpose.  The purpose of this Plan is to advance the interests of
Kirby Corporation, a Nevada corporation (the “Company”), by providing an
additional incentive to attract and retain qualified and competent employees for
the Company and its subsidiaries, upon whose efforts and judgment the success of
the Company is largely dependent, through the award of (i) Options to purchase
shares of Common Stock (which Options may be Incentive Stock Options or
Nonincentive Stock Options); (ii) shares of Restricted Stock; and (iii)
Performance Awards.
 
Section 1.2.  Definitions.  As used herein, the following terms shall have the
meaning indicated:
 
(a)           “Award” means a grant under this Plan in the form of Options,
Restricted Stock, Performance Awards or any combination of the foregoing.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)           “Change in Control” means the occurrence of any of the following
events:
 
(i)           Any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended) becomes the beneficial
owner, directly or indirectly, of voting securities representing thirty percent
(30%) or more of the combined voting power of the Company's then outstanding
voting securities;
 
(ii)          The Board ceases to consist of a majority of Continuing Directors,
with the term "Continuing Director” meaning a Director who (A) is a Director on
the effective date of the Plan or (B) is nominated or appointed to serve as a
Director by a majority of the then Continuing Directors;
 
(iii)         The stockholders of the Company approve (A) any consolidation or
merger of the Company or any Subsidiary that results in the holders of the
Company's voting securities immediately prior to the consolidation or merger
having (directly or indirectly) less than a majority ownership interest in the
outstanding voting securities of the surviving entity immediately after the
consolidation or merger, (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company or (C) any plan or proposal for the liquidation or
dissolution of the Company;
 
 
1

--------------------------------------------------------------------------------

 

(iv)         The stockholders of the Company accept a share exchange, with the
result that stockholders of the Company immediately before such share exchange
do not own, immediately following such share exchange, at least a majority of
the voting securities of the entity resulting from such share exchange in
substantially the same proportion as their ownership of the voting securities
outstanding immediately before such share exchange; or
 
(v)         Any tender or exchange offer is made to acquire thirty percent (30%)
or more of the voting securities of the Company, other than an offer made by the
Company, and shares are acquired pursuant to that offer.
 
For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.


(d)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(e)           “Committee” means the Compensation Committee, if any, appointed by
the Board.
 
(f)            “Date of Grant” means the date on which the Committee takes
formal action to grant an Award to an Eligible Person or such later date as may
be specified by the Committee when approving the Award.
 
(g)           “Director” means a member of the Board.
 
(h)           “Disability” means mental or physical disability as determined by
a medical doctor satisfactory to the Committee.
 
(i)            “Eligible Person” means an employee of the Company or a
Subsidiary.
 
(j)            “Existing Plan” means the 2005 Stock and Incentive Plan as
approved by the stockholders of the Company on April 26, 2005 and as amended by
the Board on January 22, 2007.
 
(k)           “Fair Market Value” of a Share means the closing price on the New
York Stock Exchange on the day of reference.  If the Shares are not listed for
trading on the New York Stock Exchange, the Fair Market Value on the date of
reference shall be determined by any fair and reasonable means prescribed by the
Committee.
 
(l)            “Incentive Stock Option” means an option that is an incentive
stock option as defined in Section 422 of the Code.
 
(m)          “Nonincentive Stock Option” means an option that is not an
Incentive Stock Option.
 
(n)           “Option” means any option granted under this Plan.
 
 
2

--------------------------------------------------------------------------------

 

(o)           “Optionee” means a person to whom a stock option is granted under
this Plan or any successor to the rights of such person under this Plan by
reason of the death of such person.
 
(p)           “Participant” means a person to whom an Award is granted under the
Plan.
 
(q)           “Performance Award” means an Award granted pursuant to Article IV.
 
(r)            “Performance Objectives” means the objectives established by the
Committee pursuant to Section 4.1(b).
 
(s)           “Performance Period” means the period over which the performance
of a holder of a Performance Award is measured.
 
(t)            “Plan” means this Kirby Corporation 2005 Stock and Incentive
Plan.
 
(u)           “Restricted Stock” means Shares granted under this Plan that are
subject to restrictions imposed by the Committee pursuant to Article III.
 
(v)           “Restricted Stock Award” means an award of Restricted Stock under
this Plan.
 
(w)          “Section 162(m) Participant” means each Participant who would be a
“covered employee” under Section 162(m) of the Code.
 
(x)            “Share” means a share of the common stock, par value ten cents
($0.10) per share, of the Company.
 
(y)           “Subsidiary” means any corporation (other than the Company) in any
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
 
Section 1.3.  Total Shares and Limitations.
 
(a)           The maximum number of Shares that may be issued under the Plan
shall be Three Million (3,000,000) Shares, which may be from Shares held in the
Company's treasury or from authorized and unissued Shares.  If any Award granted
under the Plan shall terminate, expire or be cancelled or surrendered as to any
Shares, or the Award is paid in cash in lieu of Shares, the Shares that were
subject to such Award shall not count against the above limit and shall again be
available for grants under the Plan.  Shares equal in number to the Shares
surrendered in payment of the option price of an Option and Shares that are
withheld in order to satisfy federal, state or local tax liability, shall not
count against the above limit and shall be available for grants under the
Plan.  All Share numbers in the Plan reflect the 2-for-1 split of the common
stock of the Company effected on May 31, 2006.
 
(b)           The maximum aggregate number of Shares that may be issued under
the Plan pursuant to the exercise of Incentive Stock Options shall be 1,000,000.
 
 
3

--------------------------------------------------------------------------------

 

(c)           The maximum number of Shares that may be issued to any Participant
pursuant to the exercise of Options during any calendar year shall be 500,000.
 
(d)           The maximum number of Shares that may be issued to any Participant
pursuant to any Performance Award during the term of the Plan shall be 400,000.
 
(e)           The maximum amount of cash that may be paid to any Participant
pursuant to any Performance Award during any calendar year shall be $3,000,000.
 
Section 1.4.  Awards Under the Plan.
 
(a)           Only Eligible Persons may receive awards under the Plan.  Awards
to Eligible Persons may be in the form of (i) Options; (ii) shares of Restricted
Stock; (iii) Performance Awards; or (iv) any combination of the foregoing.  No
Award shall confer on any person any right to continue as an employee of the
Company or any Subsidiary.
 
(b)           Each Award shall be evidenced by an agreement containing any terms
deemed necessary or desirable by the Committee that are not inconsistent with
the Plan or applicable law.
 
ARTICLE II
STOCK OPTIONS
 
Section 2.1.  Grant of Options.  The Committee may from time to time grant
Options to Eligible Persons.  Options may be Incentive Stock Options or
Nonincentive Stock Options as designated by the Committee on or before the Date
of Grant.  If no such designation is made by the Committee for an Option, the
Option shall be a Nonincentive Stock Option.  The aggregate Fair Market Value
(determined as of the Date of Grant) of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by an Optionee during
any calendar year under the Plan and all such plans of the Company and any
parent or subsidiary of the Company (as defined in Section 424 of the Code)
shall not exceed $100,000.
 
Section 2.2.  Exercise Price.  The exercise price per Share for any Option shall
be determined by the Committee, but shall not be less than the Fair Market Value
on the Date of Grant and shall not be less than 110% of the Fair Market Value on
the Date of Grant for any Incentive Stock Option if the Optionee is a person who
owns directly or indirectly (within the meaning of Section 422(b)(6) of the
Code) stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company.
 
Section 2.3.  Term of Option.  The term of an Option shall be determined by the
Committee, provided that, in the case of an Incentive Stock Option, if the grant
is to a person who owns directly or indirectly (within the meaning of Section
422(b)(6) of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company, the term of the Option
shall not exceed five years from the Date of Grant.  Notwithstanding any other
provision of this Plan, no Option shall be exercised after the expiration of its
term.
 
Section 2.4.  Vesting.  Options shall be exercisable at such times and subject
to such terms and conditions as the Committee shall specify in the option
agreement.  Unless the option agreement specifies otherwise, the Committee shall
have discretion at any time to accelerate such times and otherwise waive or
amend any conditions in respect of all or any portion of any
Options.  Notwithstanding the other provisions of this Section 2.4 and unless
otherwise provided in the option agreement, upon the occurrence of a Change in
Control, all Options outstanding at the time of the Change in Control shall
become immediately exercisable.
 
 
4

--------------------------------------------------------------------------------

 

Section 2.5.  Termination of Options.
 
(a)           Except as otherwise provided in the option agreement, the portion
of an Option that is exercisable shall automatically and without notice
terminate upon the earliest to occur of the following:
 
(i)           thirty (30) days after the date on which the Optionee ceases to be
an Employee for any reason other than (x) death, (y) Disability or (z)
termination for cause;
 
(ii)          one (1) year after the date on which the Optionee ceases to be an
Employee as a result of a Disability;
 
(iii)         either (y) one (1) year after the death of the Optionee or (z) six
(6) months after the death of the Optionee if the Optionee dies during the
30-day period described in Section 2.5(a)(i) or the one-year period described in
Section 2.5(a)(ii);
 
(iv)         the date on which the Optionee ceases to be an Employee as a result
of a termination for cause; and
 
(v)          the tenth anniversary of the Date of Grant of the Option.
 
(b)           The portion of an Option that is not exercisable shall
automatically and without notice terminate on the date on which the Optionee
ceases to be an Employee for any reason.
 
(c)           The Committee shall have discretion at any time to extend the term
of any Nonincentive Stock Option to any date that is not later than the date
described in Section 2.5(a)(v).
 
Section 2.6.  Exercise of Options.  An Option may be exercised in whole or in
part to the extent exercisable in accordance with Section 2.4 and the option
agreement.  An Option shall be deemed exercised when (i) the Company has
received written notice of such exercise in accordance with the terms of the
Option and (ii) full payment of the aggregate exercise price of the Shares as to
which the Option is exercised has been made.  Unless further limited by the
Committee for any Option, the exercise price of any Shares purchased shall be
paid solely in cash, by certified or cashier's check, by money order, by
personal check or with Shares owned by the Optionee for at least six months, or
by a combination of the foregoing.  If the exercise price is paid in whole or in
part with Shares, the value of the Shares surrendered shall be their Fair Market
Value on the date received by the Company.
 
Section 2.7.  Corporate Transactions.
 
 
5

--------------------------------------------------------------------------------

 

(a)           In the event of a merger, consolidation or other reorganization of
the Company in which the Company is not the surviving entity, the Board or the
Committee may provide for payment in cash or in securities of the Company or the
surviving entity in lieu of and in complete satisfaction of Options.
 
(b)           Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or exercise price of Shares then subject
to outstanding Options granted under the Plan.
 
(c)           Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.
 
Section 2.8.  Issuance of Shares.  No person shall be, or have any of the rights
or privileges of, a stockholder of the Company with respect to any of the Shares
subject to any Option unless and until such Shares (whether represented by
certificates or in book-entry or other electronic form) shall have been issued
and delivered to such person.
 
ARTICLE III
RESTRICTED STOCK
 
Section 3.1.  Grant of Restricted Stock Awards.  The Committee may from time to
time grant Restricted Stock Awards to Eligible Persons.
 
Section 3.2.  Terms and Conditions of Restricted Stock Awards.  Each Restricted
Stock Award shall specify the number of shares of Restricted Stock awarded, the
price, if any, to be paid by the Participant receiving the Restricted Stock
Award, the date or dates on which the Restricted Stock will vest and any other
terms and conditions that the Committee may determine.  The vesting and number
of shares of Restricted Stock may be conditioned upon the completion of a
specified period of service with the Company or its Subsidiaries or upon the
attainment of any performance goals established by the Committee, including
without limitation goals related to the performance of the Company or any
Subsidiary, division, department or other unit of the Company, the performance
of the Company’s common stock or other securities, the performance of the
recipient of the Restricted Stock Award or any combination of the foregoing.
 
Section 3.3.  Restrictions on Transfer.  Unless otherwise provided in the grant
relating to a Restricted Stock Award, the Restricted Stock granted to a
Participant (whether represented by certificates or in book-entry or other
electronic form) shall be registered in the Participant's name or, at the option
of the Committee, not issued until such time as the Restricted Stock shall
become vested or as otherwise determined by the Committee.  If certificates are
issued prior to the shares of Restricted Stock becoming vested, such
certificates shall either be held by the Company on behalf of the Participant,
or delivered to the Participant bearing a legend to restrict transfer of the
certificate until the Restricted Stock has vested, as determined by the
Committee.  The Committee shall determine whether the Participant shall have the
right to vote and/or receive dividends on the Restricted Stock before it has
vested.  Except as may otherwise be expressly permitted by the Committee, no
share of Restricted Stock may be sold, transferred, assigned or pledged by the
Participant until such share has vested in accordance with the terms of the
Restricted Stock Award.  Unless the grant of a Restricted Stock Award specifies
otherwise, in the event that a Participant ceases to be an Employee before all
the Participant's Restricted Stock has vested, or in the event other conditions
to the vesting of Restricted Stock have not been satisfied prior to any deadline
for the satisfaction of such conditions set forth in the award agreement, the
shares of Restricted Stock that have not vested shall be forfeited and any
purchase price paid by the Participant for the forfeited Shares shall be
returned to the Participant.  At the time Restricted Stock vests (and, if the
Participant has been issued legended certificates for Restricted Stock, upon the
return of such certificates to the Company), such vested shares shall be issued
to the Participant (or the beneficiary designated by the Participant in the
event of death), in certificated or book entry or other electronic form, free of
all restrictions.
 
 
6

--------------------------------------------------------------------------------

 

Section 3.4.  Accelerated Vesting.  Notwithstanding the vesting conditions set
forth in a Restricted Stock Award, unless the Restricted Stock Award grant or
other agreement with the Participant specifies otherwise:
 
(a)           the Committee may in its discretion at any time accelerate the
vesting of Restricted Stock or otherwise waive or amend any conditions of a
grant of a Restricted Stock Award, and
 
(b)           all shares of Restricted Stock shall vest upon a Change in Control
of the Company.
 
Section 3.5.  Section 83(b) Election.  If a Participant receives Restricted
Stock that is subject to a “substantial risk of forfeiture,” such Participant
may elect under Section 83(b) of the Code to include in his or her gross income,
for the taxable year in which the Restricted Stock is received, the excess of
the Fair Market Value of such Restricted Stock on the Date of Grant (determined
without regard to any restriction other than one which by its terms will never
lapse), over the amount paid for the Restricted Stock.  If the Participant makes
the Section 83(b) election, the Participant shall (a) make such election in a
manner that is satisfactory to the Committee, (b) provide the Company with a
copy of such election, (c) agree to notify the Company promptly if any Internal
Revenue Service or state tax agent, on audit or otherwise, questions the
validity or correctness of such election or of the amount of income reportable
on account of such election and (d) agree to such federal and state income tax
withholding as the Committee may reasonably require in its sole discretion.
 
ARTICLE IV
PERFORMANCE AWARDS
 
 
7

--------------------------------------------------------------------------------

 

Section 4.1.  Terms and Conditions of Performance Awards.  The Committee may
from time to time grant Awards that are intended to be “performance-based
compensation,” which are payable in stock, cash or a combination thereof, at the
discretion of the Committee.
 
(a)           Performance Period.  The Committee shall establish a Performance
Period for each Performance Award at the time such Performance Award is
granted.  A Performance Period may overlap with Performance Periods relating to
other Performance Awards granted hereunder to the same Participant.  The
Committee shall not grant Performance Awards to Section 162(m) Participants
after the earliest to occur of (i) the 90th day after the start of the
Performance Period, (ii) the date on which 25% of the Performance Period has
elapsed or (iii) the date on which the satisfaction of the Performance
Objectives becomes substantially certain.
 
(b)           Performance Objectives.  The Committee shall establish written
performance objectives for the Participant at the time of the grant of each
Performance Award.  Each Performance Award shall be contingent upon the
achievement of the Performance Objectives established by the
Committee.  Performance Objectives shall be based on earnings, cash flow,
economic value added, total stockholder return, return on equity, return on
capital, return on assets, revenues, operating profit, EBITDA, net profit,
earnings per share, stock price, cost reduction goals, debt to capital ratio,
financial return ratios, profit or operating margins, working capital or other
comparable objective tests selected by the Committee, or any combination of the
foregoing, for the Company on a consolidated basis or, if applicable, for one or
more Subsidiaries, divisions, departments or other units of the Company or one
or more of its Subsidiaries.
 
(c)           Amount; Frequency.  The Committee shall determine at the time of
grant of Performance Awards the target and maximum values of Performance Awards
and the date or dates when Performance Awards are earned.
 
(d)           Payment.  Following the end of each Performance Period, the holder
of each Performance Award will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Award, based on the achievement
of the Performance Objectives for such Performance Period, as determined in
writing by the Committee. Unless otherwise provided in the Performance Award, if
the Participant exceeds the specified minimum level of acceptable achievement
but does not attain the Performance Objectives, the Participant shall be deemed
to have partly earned the Performance Award, and shall become entitled to
receive a portion of the total award, as determined by the Committee.  Unless
otherwise provided in the Performance Award, if a Performance Award is granted
after the start of a Performance Period, the Performance Award shall be reduced
to reflect the portion of the Performance Period during which the Performance
Award was in effect.
 
(e)           Termination of Employment.  Unless otherwise provided in the
Performance Award, a Participant who receives a Performance Award and who ceases
to be an Employee as a result of death, Disability or retirement before the end
of the applicable Performance Period shall be entitled to receive, to the extent
earned as a result of the full or partial achievement of the Performance
Objectives during the Performance Period, a portion of the Performance Award
that is proportional to the portion of the Performance Period during which the
Participant was employed, with payment to be made following the end of the
Performance Period.  Unless otherwise provided in the Performance Award, a
Participant who receives a Performance Award who ceases to be an Employee for
any reason other than death, Disability or retirement shall not be entitled to
any part of the Performance Award unless the Committee determines otherwise.
 
 
8

--------------------------------------------------------------------------------

 

(f)           Accelerated Vesting.  Notwithstanding the vesting conditions set
forth in a Performance Award, unless the Performance Award specifies otherwise
(i) the Committee may in its discretion at any time accelerate the time at which
the Performance Award is considered to have been earned or otherwise waive or
amend any conditions (including but not limited to Performance Objectives) in
respect of a Performance Award, and (ii) all Performance Awards shall be
considered earned upon a Change in Control of the Company.  In addition, upon a
Change in Control of the Company, unless a Performance Award specifies
otherwise, each Participant shall receive the target Performance Award such
Participant could have earned for the proportionate part of the Performance
Period prior to the Change in Control, and shall retain the right to earn any
additional portion of his or her Performance Award if such Participant remains
in the Company's employ through the end of the Performance Period.
 
(g)           Stockholder Rights.  The holder of a Performance Award shall, as
such, have none of the rights of a stockholder of the Company.
 
ARTICLE V
ADDITIONAL PROVISIONS
 
Section 5.1.  Administration of the Plan.  The Plan shall be administered by the
Committee.  The Committee shall have the authority to interpret the provisions
of the Plan, to adopt such rules and regulations for carrying out the Plan as it
may deem advisable, to decide conclusively all questions arising with respect to
the Plan, to establish performance criteria in respect of Awards under the Plan,
to determine whether Plan requirements have been met for any Participant in the
Plan and to make all other determinations and take all other actions necessary
or desirable for the administration of the Plan.  All decisions and acts of the
Committee shall be final and binding upon all affected Participants.  If there
is no Committee, the Board shall administer the Plan and in such case all
references to the Committee shall be deemed to be references to the Board.
 
Section 5.2.  Adjustments for Changes in Capitalization.  In the event of any
(a) stock dividends, stock splits, recapitalizations, combinations, exchanges of
shares, mergers, consolidations, liquidations, split-ups, split-offs, spin-offs
or other similar changes in capitalization, (b) distributions to stockholders,
including a rights offering, other than regular cash dividends, (c) changes in
the outstanding stock of the Company by reason of any increase or decrease in
the number of issued Shares resulting from a split-up or consolidation of Shares
or any similar capital adjustment or the payment of any stock dividend, (d)
Share repurchase at a price in excess of the market price of the Shares at the
time such repurchase is announced or (e) other similar increase or decrease in
the number of the Shares, the Committee, in its sole discretion, shall make
appropriate adjustment in the number and kind of shares authorized by the Plan
(including the numbers of Shares specified in Section 1.3(b) and (c)), in the
number, price or kind of shares covered by the Awards and in any outstanding
Awards under the Plan.  In the event of any adjustment in the number of Shares
covered by any Award, any fractional Shares resulting from such adjustment shall
be disregarded and each such Award shall cover only the number of full Shares
resulting from such adjustment.
 
 
9

--------------------------------------------------------------------------------

 

Section 5.3.  Amendment.
 
(a)           The Board may amend or modify the Plan in any respect at any time,
subject to stockholder approval if required by applicable law or regulation or
by applicable stock exchange rules.  Such action shall not impair any of the
rights of any Participant with respect to any Award outstanding on the date of
the amendment or modification without the Participant’s written consent.
 
(b)           The Committee shall have the authority to amend any Award to
include any provision which, at the time of such amendment, is authorized under
the terms of the Plan; however, no outstanding Award may be revoked or altered
in a manner unfavorable to the Participant without the written consent of the
Participant.
 
Section 5.4.  Transferability of Awards.  An Award shall not be transferable by
the Participant otherwise than by will or the laws of descent and
distribution.  So long as a Participant lives, only such Participant or his or
her guardian or legal representative shall have the right to exercise such
Award.
 
Section 5.5.  Beneficiary.  A Participant may file with the Company a written
designation of beneficiary, on such form as may be prescribed by the Committee,
to receive any Shares, Awards or payments that become deliverable to the
Participant pursuant to the Plan after the Participant's death.  A Participant
may, from time to time, amend or revoke a designation of beneficiary.  If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant's estate shall be deemed to be the Participant’s beneficiary.
 
Section 5.6.  Non-uniform Determinations.  Determinations by the Committee under
the Plan (including, without limitation, determinations of the Eligible Persons
to receive Awards, the form, amount and timing of Awards, the terms and
provisions of Awards and the agreements evidencing Awards and provisions with
respect to termination of employment) need not be uniform and may be made by the
Committee selectively among persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated.
 
Section 5.7.  Duration and Termination.  The Plan shall be of unlimited
duration, provided that no Incentive Stock Option shall be granted under the
Plan on or after the tenth anniversary of the effective date of the Plan.  The
Board may suspend, discontinue or terminate the Plan at any time.  Such action
shall not impair any of the rights of any holder of any Award outstanding on the
date of the Plan's suspension, discontinuance or termination without the
holder's written consent.
 
Section 5.8.  Withholding.  Prior to the issuance of any Shares under the Plan,
arrangements satisfactory to the Committee in its sole discretion shall have
been made for the Participant’s payment to the Company of the amount, if any,
that the Committee determines to be necessary for the Company or Subsidiary
employing the Participant to withhold in accordance with applicable federal or
state income tax withholding requirements.  If the Committee allows Shares to be
withheld from an Award to satisfy such withholding requirements, the amount
withheld in Shares shall not exceed the minimum amount required to be withheld,
determined on the date that the amount of tax to be withheld is to be
determined.  When payments under the Plan are made in cash, such payments shall
be net of an amount sufficient to satisfy such withholding requirements.
 

 
10

--------------------------------------------------------------------------------

 

Section 5.9.  Agreements and Undertakings.  As a condition of any issuance or
transfer of Shares, the Committee may obtain such agreements or undertakings, if
any, as it may deem necessary or advisable to assure compliance with any
provision of the Plan, any agreement or any law or regulation including, but not
limited to, the following:
 
(a)           a representation, warranty or agreement by the Participant to the
Company that the Participant is acquiring the Shares for investment and not with
a view to, or for sale in connection with, the distribution of any such Shares;
and
 
(b)           a representation, warranty or agreement to be bound by any
restrictions that are, in the opinion of the Committee, necessary or appropriate
to comply with the provisions of any securities law deemed by the Committee to
be applicable to the issuance of the Shares.
 
Section 5.10.     Uncertificated Shares.  In lieu of issuing stock certificates
for Shares acquired pursuant to the Plan, the Company may issue such Shares in
book-entry or other electronic or uncertificated form, unless prohibited by
applicable law or regulation or by applicable stock exchange rules.
 
Section 5.11.     Governing Law.  The Plan shall be governed by the laws of the
State of Texas except to the extent that federal law or Nevada corporate law is
controlling.
 
Section 5.12.     Effective Date.  The effective date of the Existing Plan was
April 26, 2005.  The Plan amends and restates the Existing Plan in its
entirety.  Such amendment and restatement was effective upon approval by the
stockholders of the Company on April 22, 2008.
 
 
11

--------------------------------------------------------------------------------